PER CURIAM.
This direct criminal appeal was brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we agree that no reversible error occurred. We affirm the appellant’s revocation of probation and imposition of judgment and sentence. However, because the trial court failed to enter a written order of revocation, we remand for the trial court *1054to enter such an order. See Hallman v. State, 845 So.2d 265 (Fla. 1st DCA 2003).
AFFIRMED.
DAVIS, BENTON, and VAN NORTWICK, JJ„ concur.